Name: Commission Regulation (EEC) No 3321/92 of 17 November 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 . 92 Official Journal of the European Communities No L 334/5 COMMISSION REGULATION (EEC) No 3321/92 of 17 November 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. 19. 11 . 92No L 334/6 Official Journal of the European Communities ANNEX Code CN code Description l Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 1.10 0701 90 511 0701 90 59J 1.20 0702 00 101 0702 00 90| 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 } ex 0704 10 90 J 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 1 1 90J 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19J 1.160 0708 10 101 0708 10 901 1.170 1.170.1 0708 20 101 0708 20 90j 1.170.2 0708 20 101 0708 20 90 | 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ]ex 0804 40 90 ] 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 59.51 2409 449,72 117,18 395,25 15219 44,23 100131 131,83 48,35 10,54 427 79,70 20,76 70,05 2 697 7,84 17747 23,36 8,57 22,62 4964 926,61 241,43 814,36 31357 91,14 206308 271,63 99,62 30,35 1 276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 23.05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 33,93 5422 1012,09 263,71 889,49 34250 99,55 225340 296,69 108,81 39,75 1 677 314,32 81,49 274,48 9 909 30,51 , 61684 91,79 27,92 21,32 4911 916,80 238,88 805,74 31025 90,18 204123 268,75 98,57 22^6 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 29.52 1 246 232,51 60,55 203,65 7 364 22,69 45777 68,23 20,76 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 54,42 2122 396,16 103,22 348,17 13406 38,96 88205 116,13 42,59 &gt;80,94 11373 2122,96 553,15 1865,80 71843 208,82 472673 622,34 228,25 [ 01,22 4097 764,90 199,30 672,24 25885 75,24 170303 224,23 82,24 130,24 5272 984,21 256,44 864,99 33306 96,81 219133 288,52 105,82 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 71,30 3008 563,82 146,17 492,35 17775 54,73 110 648 164,65 50,09 $60,35 14588 2723,04 709,51 2393,19 92150 267,85 606279 798,25 292,77 $20,32 12968 2420,59 630,70 2127,37 81915 238,10 538938 709,59 260,26 99,08 4011 748,71 195,08 658,02 25337 73,64 166699 219,48 80,50 25,19 1019 190,38 49,60 167,32 6442 18,72 42388 55,81 20,47 [ 419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 82,16 3326 620,92 161,78 545,71 21012 61,07 138248 182,02 66,76 40.06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 126,88 5136 958,84 249,83 842,69 32448 94,31 213484 281,08 103,09 34,19 1384 258,41 67,33 227,10 8744 25,41 57534 75,75 27,78 32,77 1327 247,69 64,54 217,69 8382 24,36 55149 72,61 26,63 122,48 4958 925,58 241,16 813,46 31322 91,04 206079 271,33 99,51 19 . 11 92 Official Journal of the European Communities No L 334/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 105,87 4286 800,04 208,45 703,13 27074 78,69 178129 234,53 86,02 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,80 31,89 1291 241,00 62,79 211,81 8155 23,70 53660 70,65 25,91 27,46 1 111 207,53 54,07 182,39 7023 20,41 46207 60,83 22,31 56,76 2298 428,93 111,76 376,97 14515 42,19 95502 125,74 46,11 44,40 1797 335,53 87,42 294,89 11354 33,00 74706 98,36 36,07 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 51,33 2078 387,94 101,08 340,95 13128 38,16 86375 113,72 41,71 45,70 1850 345,35 89,98 303,52 11687 33,97 76893 101,24 37,13 132,41 5360 1000,61 260,71 879,40 33861 98,42 222784 293,33 107,58 38,58 1 562 291,56 75,97 256,24 9 866 28,68 64916 85,47 31,34 62,54 2 531 472,60 123,14 415,35 15993 46,48 105223 138,54 50,81 79,94 3 236 604,10 157,40 530,92 20443 59,42 134503 177,09 64,95 17.61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 44.39 1797 335,48 87,41 294,84 11353 33,00 74694 98,34 36,07 97,26 3937 734,96 191,50 645,93 24872 72,29 163639 215,45 79,02 35,22 1425 266,14 69,34 233,90 9006 26,17 59256 78,02 28,61 235,43 9 531 1779,12 463,56 1 563,61 60207 175,00 396117 521,54 191,29 56.62 2292 427,92 111,49 376,08 14481 42,09 95276 125,44 46,01 32.40 1360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 79,83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 179,97 7 286 1 360,00 354,36 1 195,25 46023 133,77 302801 398,68 146,22 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ex 0805 20 90 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 ]0808 10 93 1 0808 10 99; 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 : 2.140.2 0808 20 31 0808 20 33 0808 20 351 0808 20 39j 2.150 0809 10 00 2.160 0809 20 10] 0809 20 90j 2.170 ex 0809 30 00 No L 334/8 Official Journal of the European Communities 19 . 11 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 11 0809 40 19 2.200 0810 10 10 0810 10 90 2.205 0810 20 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines 54,80 2222 417,68 107,76 364,34 13899 41,12 94671 121,37 43,83 Plums 100,72 4077 761,15 198,32 668,95 25758 74,87 169468 223,13 81,83 Strawberries 329,30 13332 2488,47 648,39 2187,03 84212 244,78 554053 729,49 267,55 Raspberries 1 686,7 71 352 13344,9 3467,96 1 1 643,4S 414554 1 296,5 261 1 963 3905,77 1 180,3 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus Kiwi fruit (Actinidia chinensis 89,62 3628 677,27 176,47 595,23 22919 66,62 150794 198,54 72,82 Planch.J Pomegranates 53,23 2155 402,28 104,82 353,55 13613 39,57 89568 117,93 43,25 Khakis (including Sharon 103,83 4203 784,65 204,44 689,60 26553 77,18 174700 230,01 84,36 fruit) Lychees 492,92 20190 3808,61 977,07 3341,06 124068 370,46 824805 1 100,55 373,96